Case 4:16-cr-20172-LVP-SDD ECF No. 64 filed 06/22/20        PageID.426    Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,
                                                    Criminal Case No. 16-20172
v.                                                  Honorable Linda V. Parker

KEVONDRICK M. JOHNSON,

               Defendant.
_________________________________/

       OPINION AND ORDER DENYING WITHOUT PREJUDICE
      DEFENDANT’S REQUEST FOR COMPASSIONATE RELEASE
                        (ECF NO. 57)

      Presently before the Court is Defendant’s letter seeking compassionate release

pursuant to 18 U.S.C. § 3582(c). The statute requires administrative exhaustion

before a defendant may come to federal court seeking relief. Id. § 3582(c)(1)(A).

The defendant may file a motion only after “fully exhaust[ing] all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf” or “the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” Id. This exhaustion

requirement is mandatory. See United States v. Alam, -- F.3d --, 2020 WL 2845694,

at *1, 3 (6th Cir. June 2, 2020).

      Defendant’s submission does not reflect that he has satisfied the statute’s

exhaustion requirement. The Government has timely objected to Defendant’s
Case 4:16-cr-20172-LVP-SDD ECF No. 64 filed 06/22/20       PageID.427    Page 2 of 2




failure to exhaust. The Court must therefore dismiss Defendant’s request without

prejudice. Defendant may return to Court, if necessary, after fully exhausting the

BOP’s administrative remedies or after the lapse of 30 days from the warden’s

receipt of his request. Any renewed motion must reflect that the administrative

exhaustion requirements in § 3582(c)(1)(A) have been satisfied.

      Accordingly,

      IT IS ORDERED that Defendant’s letter seeking compassionate release

(ECF No. 57) is DENIED WITHOUT PREJUDICE.

      IT IS SO ORDERED.
                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE

 Dated: June 22, 2020




                                         2
